 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDU.S.Pillow CorporationandBedding,Curtain and DraperyWorkers Union Local 140, United Furniture Workers ofAmerica,AFL-CIO,Petitioner.Case No. 2-RC-11543. June121 1962DECISION ON REVIEWOn October 12, 1961, the Regional Director for the Second Regionissued a Decision and Direction of Election in the above-entitled pro-ceeding.Thereafter, the Employer and the Textile Trades Associa-tion, hereinafter referred to as the Association, of which the Employeris a member, jointly filed with the Board, in accordance with Section102.67 of the Board's Rules and Regulations, as amended, a timely re-quest for review of such Decision and Direction of Election, on theground that the Regional Director erroneously found a unit limitedto the employees of the Employer to be appropriate.The Board by telegraphic order, dated November 14, 1961, grantedthe request for review and stayed the election pending its considera-tion of the merits of the unit issue.Thereafter, the Employer and theAssociation jointly filed a brief in support of the request for reviewand the Petitioner filed a brief in support of the Regional Director'sunit determination.The Board has considered the record as it bears on the unit issue,'and the briefs of the parties, and makes the following findings :The Intervenor has represented the employees of the Employersought herein since 1955.The Intervenor has also been the bargain-ing representative of employees of members of the Association sinceat least June 1960 when its current associationwide contract wasexecuted.2 In October 1960 the Employer, which then had a separatecontract with the Intervenor executed in January 1960, applied for andwas accepted into membership in the Association and agreed withthe Intervenor to be bound by the existing Association contract.ThePetitioner filed its petition herein on August 21, 1961.The Employerhas not withdrawn from the Association and has indicated that it de-sires to continue its course of multiemployer bargaining.The Regional Director found that neither the existing multiem-ployer contract between the Association and the Intervenor, New YorkCity Council Textile Workers Union, Local 77, nor the antecedentcontract between the Employer and the Intervenor, was operative tobar the petition filed herein.He further found that the bargaininghistory on a multiemployer basis, especially in the light of the'The requestfor oral argumentisherebydenied as the record and briefs, in ouropinion, adequately present the issues and positions of the parties.2 The Employer and the Associationnote in theirbrief on reviewthat the association-wide bargaininghistory with the Intervenorcommencedin 1957 or1958 and request thatsuch factbe received in evidence.In view ofour disposition herein, we find it un-necessary to pass upon this request.137 NLRB No. 72. U.S. PILLOW CORPORATION585antecedent single-employer bargaining history, was too brief to pre-clude finding appropriate a unit confined to employees of the Em-ployer.That conclusion was supported by Board precedent.'TheEmployer and Intervenor in their request for review contended thatthe only appropriate unit is multiemployer in scope, and that decisionsholding to the contrary are inapposite or incorrect. In support oftheir position they relied in substantial part upon alleged inconsis-tencies in, and an asserted need for clarification of, Board precedentsdealing with this type of situation.No review was requested of thefinding that neither contract was a bar.Our examination of the relevant Board cases cited by the Employerand the Intervenor reveals that the ultimate conclusion in each has beenstated in terms of the length of membership in a multiemployer as-sociation.At first blush those cases seem to be conflicting in that somefound multiemployer bargaining of less than a year to be controllingwhereas others found the same period of group bargaining not con-trolling.However, the cases are reconcilable and the different resultsreached are explainable on the basis of clear factual distinctions. Thus,in every case in which the bargaining history as part of a multiem-ployer group was held to be controlling either (1) there was no rivalunion involved, the employers had unequivocally indicated their in-tent to be bound by group action, and the petitioner sought their in-elusion,4 or (2) there was a rival claim filed but before the filing of thepetition a new multiemployer contract had been executed in which theemployer had joined and by which he was bound, even though themultiemployer contract was not asserted as a bar. This second groupof cases divides into two subsidiary groups, (a) those in which therehad been no prior bargaining on a separate employer basis,,' and (b)those in which there had been such a prior bargaining history,° butthe employer had taken definitive action as part of the group. In$ The Regional Director cited and relied uponMiron Building Products Co , Inc, Miron116 NLRB 1406, which states that "The Board has con-sistently held that multiemployer bargaining history of [less than 1 year] and notpredicated upon a Board certification does not warrant the finding that only a multi-employer unit is appropriate."* Denver Heating, Piping and Air Conditioning Contractors Association and its Membersand Denver Master Plumbers Association and its Members,99 NLRB 251;NorthernNevada Chapter. National Electrical Contractors Association and Represented Employers,131 NLRB 550 Each of these cases involved employers who were new members of theassociation and had joined less than a year before the petition was filedAnd seeAnderson Lithograph Company, Inc and Jeffries Banknote Company,124 NLRB 920, enfd.sub nom N.L R B. v Jeffries Banknote Company,281 F. 2d 893 (C.A. 9).5 Acryvin Corporation of America,107 NLRB 917;Associated Banning Company, et al,110 NLRB 1644;W. S. Ponton of N.J. Inc.,93 NLRB 924. In each of these cases the-employer had been a member of the multiemployer group less than 12 months when the-petition was filed.dMotorCargo, Inc.,108 NLRB 716;Taylor and Boggis Foundry, Division of TheConsolidated Iron-Steel Manufacturing Company,98 NLRB 481. In each of these cases.the employer bad been a member of the multiemployer group for more than 12 monthsbut, in addition, had actively participated in negotiations for a new contract and hadsignedsuch contract.There was no finding that the association contract was a bar. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARD-contrast, in the cases in which bargaining on a multiemployer' basishas been held of too short duration to be controlling, either (1) specialfactors were present,? or (2) the rival petition was filed before defini-tive action was taken by the employer to participate in group bargain-ing or to sign a new multiemployer contract."On the basis of this analysis, we find that there is a factual harmonyin the cases and that their pattern may be broadly analogized to theBoard's contract-bar rules.Therefore, we shall continue to adhere to-our prior cases but shall restate the holdings thereof in light of ouranalysis herein.Without attempting at this time to restate rules ap--plicable to all possible factual situations, we hold that where as herethere has been a prior bargaining history on an individual basis, arival petition for a single employer unit will prevail if timely filedbefore the insulated period of the last individual contract, even ifthe employer has adopted or joined in a multiemployer contract andwhether or not that multiemployer contract would otherwise be a barto a petition.9In our opinion, this rule is sound and will serve to clarify this area,of the Board's holdings, aid interested parties in understanding theirrights and obligations, and serve as guidance to Regional Directors in?Henry Goldberg and Harry C Marcus, Partners, d/b/a Central Optical Company,et at,88 NLRB 416, in which the employer filed a petition for a multiemployer unit andthe incumbent filed separate petitions for separate employer unitsThere was no rivalclaimThe employers had bargained separately with the union for various periods ofbetween 7 and 16 years. In 1948 all five employers bargained jointly and signed separatebut identical contracts based on a jointly signed memorandum of agreementIn 1949,negotiations were begun on a group basis but were broken off because the employers wereprepared only to bargain individuallyThe petitions were filed thereafter,over a yearafter the 1948 joint bargaining had begunInMoron Building Products Co, Inc, MoronRapid Mix Concrete Corp, supra,the case relied on by the Regional Director, two em-ployers had signed a joint contract lessthan a yearbefore the rival petition was filedbut other factors were present.Thus, Miron had bargained with United Aline workersfor some time prior to October 1, 1954, while Island Dock Lumber, Inc, had bargained'with the intervenor, a local of the Carpenters UnionOn that date Moron and IslandDock signed a joint 2-year contract with the Carpenters LocalThe rival petition wasfiled in August 1955, less than a year later, and was held timely because the contractcontained a maintenance-of-membership provision entered at a time when the contractingunion was not in compliance with the then effective Section 9(f), (g), and (h) of theActwhile not relied on or especially commented upon in the decision, it is noted thatthe facts reveal that Miron changed its recognition from the United Mine workers to the'Carpenters Local without a showing of a change of affiliation by its employees.8 The Van Iderstine Company,95 NLRB 966, in which there had been bargaining on asingle employer basis by various employers for about 10 yearsThe employer's last sepa-irate contract was for a 2-year term, and near the end of the first year group negotiationswere held on wage reopeningNear the end of the second year and after the petitionwas filed, a group contract was signed which was a premature extension of the individualemployer's separate contract.The petition was timely filed with respect to the originalexpiration date of that separate contract.Jerry Fairbanks, Inc,98 NLRB 898, was notcited by the intervenor or employer in connection with this aspect of the review but isfrequently cited by the Board as authority for holding a multiemployer bargaining his-tory too short to be controlling. In that case there was, in fact, no multiemployer con-tract ever enteredThe various association members had bargained separately and signedseparate contracts for several years.Thereafter they engaged in joint bargaining for"about 1 year" but the Board noted that therewas no evidencethat theyhad eversucceeded in negotiating any terms with the incumbent intervenor.9SeeThe Van Iderstine Company, supra U.S. PILLOW CORPORATION587disposingof cases beforethem. In the present case, the last individualcontract of the Employer was for a 3-year period.During the firstyear thereof the Employer joined the association and adopted theassociation-intervenor contract which had a later termination datethan did his individual contract.Approximately 11 months after theEmployer joined the association and adopted the group contract, buttimely with respect to the insulated period at the end of the first 2years of the individual contract, the instant petition was filed for thesingle-employer unit.Therefore, we find the petition timely and thegroup bargaining not controlling."Accordingly, we find that a question affecting commerceexists con-cerning the representation of employees of the Employer within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act, andhereby affirm the Regional Director's finding that the single-employerunit is appropriate.The case is therefore hereby remanded to theRegional Director for the Second Region for the purpose of holding anelectionpursuant to his Decision and Direction of Election, exceptthat the payroll period for determining eligibility shall be that im-mediately preceding the date below."MEMBER LEEDOM,concurring :Under well-established Board precedent, a multiemployer bargain-ing history of brief duration cannot foreclose a petition seeking a unitconfined to a single employer whose employees had an antecedenthistory of bargainingon a separate basis.12The Employer here hadbargained with the Intervenor initiallyon a single-employerbasis forapproximately 5 years.Although the Employer bargained thereafteron a multiemployer basis, it had done so for less than 11 months atthe time the petition vas filed. Such a multiemployer bargainingi" In I.Mailer & Bro., Inc,135 NLRB 924, on facts similar to those in the instant case,the petition was dismissed solely because it was filed 16 months after the employer joinedthe association.We now disagree with that conclusion and overrule it.n Subsequent to the Board's Order herein granting review, Local 819, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, filed amotion requesting that it be substituted for the Intervenor herein on the ground that themembership of the Intervenor had voted to merge that labor organization with themovant.The Petitioner opposed the motion and requested a hearing thereonTheEmployer notified the Board that it now recognizes the movant as representative of thecontractual unit and does not oppose the motion. In the circumstances, absent any alle-gations of contrary fact which would require a hearing, we hereby grant the motion anddirect that the movant's name be substituted for that of the Intervenor on the ballot forthe election to be conducted herein.12 SeeMiron Building Products Co., Inc, Heron Rapid Mix Concrete Corp,116 NLRB1406;Bull Insular Line, Inc, et al,107 NLRB 674, 679 at footnote 24;The VanIderstane Company,95 NLRB 966;Jerry Fairbanks, Inc.,93 NLRB 898;Henry Goldbergand Harry C. Marcus, Partners, d/b/a Central Optical Company, et al,88 NLRB 416,419;Norcal Packing Company,et al,76 NLRB 254.In all of the cited cases the Board's determination of what constituted a "brief" dura-tion for the multiemployer relationship was predicated upon a comparison of such historywith an antecedent bargaining history on a single-employer basis for the employees beingsought.In some of these cases, the Board held that "lessthan 1 year" was brief ; Inothers, it found "about a year" to be brief. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDhistory was too brief, as opposed to the earlier history of separate bar-gaining, to bar a petition seeking the single-employer unit.Accord-ingly, I concur in the decision to affirm the Regional Director's unitfinding and direct an immediate election.CHAIRMAN McCuLLOCH and Mr rBER RoDOERS took no part in theconsideration of the above Decision on Review.InternationalMarine Terminals,Inc.andJohn H. JemioloLocal 928, International Longshoremen's Association,AFL-CIOand International Longshoremen's Association,AFL-CIOandJohn H.JemioloInternational Marine Terminals,Inc.andEdward L. JemioloLocal 928, International Longshoremen's Association,AFL-CIOand International Longshoremen's Association,AFL-CIOandEdward L. JemioloInternationalMarine Terminals,Inc.andJohn MurphyLocal928, International Longshoremen's Association,AFL-CIOand International Longshoremen's Association,AFL-CIOandJohn MurphyInternationalMarine Terminals,Inc.andThomas MurphyLocal 928, International Longshoremen's Association,AFL-CIOand International Longshoremen's Association,AFL-CIOandThomas Murphy.Cases Nos. 3-CA-1520-1, 3-CB-486-1, 3-CA-1520-2, 3-CB-486-2, 3-CA-1520-3, 3-CB-486-3, 3-CA-1520-4, and3-CB-486-4.June 13, 1962DECISION AND ORDEROn November 30, 1961, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had not engaged in certain unfair labor prac-tices and recommending that the complaint be dismissed, as set forthin the Intermediate Report attached hereto.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, to the extent consistent with ouropinion hereinafter.137 NLRB No. 70.